Exhibit 10.1

 

Summary of Officers’ Incentive Plan for Fiscal Year 2006

 

Purpose

 

The purpose of this plan is to provide executive officers with a financial
incentive to encourage them to perform in a manner that is aligned with the
Company’s objectives and performance goals, and to contribute to the Company’s
ability to hire and retain quality executives.

 

Eligibility and Participation

 

Eligible employees in this plan include all corporate officers recommended for
participation by the Chief Executive Officer and approved by the Compensation
Committee.  Participants include the following positions:

 

President and Chief Executive Officer

Executive Vice President and President, International Division

Senior Vice President and Chief Financial Officer

Senior Vice President, Business Development and General Counsel

Senior Vice President and President, N.A. Division

Senior Vice President, Marketing

 

New officers hired during the fiscal year are eligible to participate during
that fiscal year on a prorated basis if participation is recommended by the
Chief Executive Officer and approved by the Compensation Committee.  To receive
a bonus award, the participant must be actively employed at the time the awards
are paid unless otherwise recommended by the Chief Executive Officer and
approved by the Compensation Committee.  Participation in the plan does not
confer a right on the participant to participate in any subsequent year or the
right to continue in the Company’s employment.

 

Bonus Target Percentages

 

The target percentage used to calculate the bonus is expressed as a percentage
of base salary.  The target percentage varies from 50% to 100% based on the
officer’s position.  The target award represents the level of bonus payment the
participant may earn if the plan performance is achieved at target and
acceptable organizational standards are met.  Participants may receive bonus
awards above or below the target based on performance levels that exceed or fall
below expectations.

 

Bonus Calculation

 

The bonus payment is based on three measures: Financial Performance, Operational
Performance and Individual Performance.  Financial Performance is based upon
earnings per share of the Company and earnings before taxes for the applicable
division of the Company.  Operational Performance is based upon the incident
rate of recordable injuries and lost time accidents.  Individual Performance is
determined based upon the participant’s individual contribution to the Company’s
performance.

 

Under the plan, each officer’s bonus amount is first calculated based on an
objective analysis of our Financial Performance and Operational Performance,
with approximately 90% of this amount based on the Financial Performance and 10%
based on the Operational Performance.  An Individual Performance multiplier,
which can range from 0 to 1.25 times, is then applied to the bonus to account
for each executive officer’s individual performance.  The bonuses are calculated
after the end of the fiscal year for the Compensation Committee’s review and
approval.  Under the plan, determination of actual performance awards is the
responsibility of the Compensation Committee, which reserves the right, in its
sole discretion, to increase or decrease awards to participants.

 

--------------------------------------------------------------------------------